Title: Abigail Adams to John Thaxter, 21 July 1783
From: Adams, Abigail
To: Thaxter, John



My dear Sir
Braintree july 21 1783

I almost fear I shall be too late for the Vessel which is about to sail for England. I did not know of it untill a few days ago, and then I was absent from Home. I have been to Cambridge to visit my sister Dana. Mr. Storers and Mr. Allen Otis’es sons took their degree and made a large commencment as it is call’d. From both these families I received invitations. Emelia was urgent with me to go, and my Friend Mrs. Dana’s repeated invitation, prevaild upon me to accept, accordingly I went. I attended the forenoon Service, it was said to be the largest the most splendid and Brilliant assembly which has appeard there for many years. The young Gentlemen who received their degrees exhibited to great acceptance. In a particular manner Mr. Gorge Storer who deliverd a lattin oration, and altho I could not understand the language, yet his voice and action did him Credit. Mr. Otis’es oration was in english, a Celebration of independance and peace, the freedom of Republicks and the Nature of Government. It was a sensible, elegant and well adapted performance, deliverd with much Decency and Spirit, and procured him a universal Clap. He is a polite, accomplished young fellow, and much too handsome. I know not a finer person. Aya my young Friend, beware, beware, or that address and Beauty will prove your bane, the Calipsoes are laying Snares for You. Would you be truly great, court no Mistress but Science and no companion at your early age, but Learning. I own I could scarcly help envying his Father, his feelings upon that day. Were this a Son of mine, how would my Heart dilate and beat with joy, at the same time it would rejoice with trembling. There were a Number of dialogues upon various subjects. Whether a Monarchical or a Republican Goverment was most condusive to the happiness of mankind, whether a publick or private Education was most benificial to the morals of youth, whether a larger portion of happiness or misiry fell to the Lot of Man. There were many good speakers and sensible observations upon both sides of the Questions. The President conducted with great dignity through all the Services of the Day. After the young Gentlemen had performed their parts, he rose and made a very pathetick address to them. He observed to them, that they were going out into the World, steping upon the stage of action under greater advantages than any of their predecessors—at a time when their Country was emanicipated from the chains of thraldom, and ranked among the Nations of the earth—at a time when the blessings of peace encompassed the land—and under an Excellunt form of goverment, which it became their Duty to support and mantain to transmit to posterity those blessings which their Fathers had so dearly purchased for them. He advised them to frugality industery and oconomy, but above all things a due regard to the Supreem Being, as the foundation and Scource of all their happiness. The croud was so great, that I had no inclination to attend the afternoon service. There was an oration deliverd upon Law and an other upon phisick. On thursday evening Mr. Otis gave a Splendid Ball at the Court House, and a cold collation, but as I never attend any of these amusements, I must refer you to Emelias pen for the account of it.
Your obliging favour of April 18 reachd me last evening, unaccompanied by a single line from Mr. Adams, the reason of which I cannot define. Nor did you make any mention of my Wandering Son, of whose arrival at the Hague or Paris, I have not yet been informd. I have not received a line from him for 18 months, nor has Mrs. Dana heard from Petersburgh since Jan’y last. I have formed no expectations of the return of all my dear Friends untill fall of the year, I hope it will not be deferd untill late in the Season. From your last letter, I am happy to find, that you are still in a climate, more favorable to Health than Holland, and if my Friends must be detained abroad, I had rather hear of them at Paris than else where.
I hate to touch upon our publick affairs. Many of Mr. A’s Friends have written largely to him upon the Subject, and to him I must refer you. I should feel easier if I could fully believe, an observation of a Gentleman who is acquainted with publick affairs tho not a present actor—the Ship is safe says he, but the pilots will have a tough time. I rejoice that they have obliged me to become only a passenger.
Your Friends at Hingham are all well. I shall not be able to acquaint them of this opportunity. Tis said your two youngest sisters are going to change their state, tho not both of them their Names.
Remember me kindly to Mr. Storer. I wrote you by Mr. Smith who saild a fortnight ago. The young Gentlemen are very fond of a trip across the Atlantick. A dozen I am told are going passengers in this vessel. Adieu my Worthy Friend. Continue to write me by every opportunity so long as you continue abroad. Yours affectionately


Portia


